Order entered April 24, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00061-CR

                        TASHIMA NICOLE EVERHART, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-25802-S

                                           ORDER
       By letter dated January 23, 2014, the Court notified the trial court that none of the boxes

on the certification of appellant’s right to appeal is checked. We asked the trial court to review

the record and to file, within ten days, a certification that accurately reflects the trial court

proceedings. On April 23, 2014, the Court received a clerk’s record that also contains the

incomplete certification.    A completed certification is required in every case in which a

defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim.

App. 2013).

       Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file the completed certification with this Court within FIFTEEN DAYS of the date

of the order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; Elda Olivas, Court

Coordinator, 282nd Judicial District Court; Kendra Matthews-Freeman, Chief Clerk, 282nd

Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk; the Dallas County

District Clerk’s Office, Criminal Records Division; and to counsel for all parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE